Title: From Thomas Jefferson to Robert Smith, 19 May 1806
From: Jefferson, Thomas
To: Smith, Robert


                        
                            Dear Sir
                            
                            Monticello May 19. 06.
                        
                        Your letter of May 14. has been recieved and duly considered & I now return the several papers it covered.
                            not having here a copy of the laws of the last session, I can only say that according to the general impression I retain
                            of those respecting the subject of your’s & mr Gallatin’s letters, mr Gallatin’s ideas concur generally with that
                            impression. in one point I differ from him, the 1st. in his letter & that I may be more distinctly understood, I will
                            state my whole view of our naval establishments. these are very distinctly 4. in number. 1. our war establishment. 2. our
                            Peace establishment, limited only by the number of 925. men which we may employ. 3. our Gunboats limited only by the sum
                            of 20,000 D. which we may expend in officering, manning & equipping. 4. the Navy yard establishment, limited by specific
                            appropriations. these are all unconnected, unmixed, & founded on different legal authorities.   the war being over the war
                            establishment is at an end; not indeed at the instant of ratifying the treaty of peace, or of it’s being known in the
                            Mediterranean. the men are not to be discharged there, or the ships left, but a reasonable time is allowed to bring them
                            home; and it is our duty to make this time as short as we can. in forming our peace establishment, we are free to do it by
                            raising new men, or by transferring a part from the war to the peace establishment. in conformity with these opinions at
                            our meeting May 2. when all the members of the administration were together, we determined that of our force in peace 2.
                            frigates & 2. brigs should for the present be employed in the Mediterranean, that the Essex, one of those now there, &
                            2. of the brigs now there should be continued on the Peace establishment & remain there, & all the rest be called home
                            and discharged (and that the Chesapeak should be immediately manned & sent to the Mediterranean to compleat our force
                            there. In this way we should have transferred about 500. men from the war to the peace establishment; & have sent there
                            about 250. men, with a right to employ about 175 others elsewhere as occasion might require. these opinions could not
                            have been given but on the ground of the war & peace establishments being independent, & I mention them particularly,
                            because having been given unanimously I consider them as the settled principles on which we are to act. I inclose you a
                            letter from Genl. Smith furnishing a matter of fact in support of the same construction of the laws, to be returned to me.
                        The proposition in your letter is, instead of raising new men for the Chesapeake, to transfer those of the
                            Constitution to the peace establishment; & let her remain on that station for the present. as this does not
                            substantially vary from the settled plan, I approve of it and the rather as our orders recalling the residue of the war
                            force having been not understood, or not obeyed, we shall by this measure put down this portion of the war force as early
                            as if the order had been obeyed. they should be carried to the expence of the peace fund only when they recieve the orders
                            to remain there.
                        With respect to Captn. Rogers’s proposition to keep the residue of the force on that station till the fall,
                            it is 1. contrary to what we had unanimously settled which I should be unwilling to contravene & 2. beyond our legal
                            authority for as to the 6 small vessels, whatsoever except their crews should constitute beyond 925 it would be against
                            law to continue; & as to the 8 gunboats, they having full complements of men & 11. here with sailing complements,
                            would soon exhaust the 20,000.D. & leave us no defence for our ports. however as the detention of these 6. small vessels
                            & 8. gunboats against order will have had the effect of their being actually present at the arrival of MelliMelli, the
                            time necessary for getting ready for departure after reciept of the preremptory order, will give whatever influence their
                            presence could have on the determination of the Bashaw.
                        Upon the whole, my opinion is in favor of transferring the crews of the Essex & Constitution & of two of
                            the small vessels to the peace establishment, and recalling the other 6. small vessels and 8. gunboats, allowing a
                            discretionary power of detaining them some days, to effect, by their countenance, the establishment of our peace with the
                            Bashaw, and to abandon the manning of the Chesapeake.
                        As to the vessel to be given in lieu of the Xebec sold, mr Barlow gave an opinion which merits attention,
                            that if well painted and appearing well superficially, the expence of being put into thorough order may be avoided
                            provided we conciliate the Sapatapa by a good present.
                        The greatest difficulty seems to be the accomodation of Melli Melli. I am afraid he will not like a passage
                            in so small a vessel, and he ought to be sent home personally satisfied. you gentlemen who are together will be so good as
                            to arrange this to his gratification.
                        When we were together, as we expected that on the arrival of Melli-Melli and Lear, our small vessels &
                            boats would be come away, we concluded that if war was the will of the Bashaw the 2. frigates & 2. brigs might
                            immediately commence a blockade. should that now take place, all our force being present, I presume there can be no
                            difficulty in authorising an immediate bombarding or an enterprize on Porto Farino. that is if war be declared or
                            hostilities actually commenced by him. but suppose he draws on between peace & war refusing a new recognition of our
                            treaty, yet not sending away our Consul nor doing any act of hostility, waiting the departure of our small vessels &
                            boats. are we authorised to consider this as such evidence of war intended, as to authorize us to be the first to commit
                            an act of hostility? I suppose not, under the law of Mar. 25. 1804. and as, the Tripoline war will have been ended & no
                            other Barbary power ‘will have committed hostilities on us’, I presume we are bound to order home the small vessels &
                            gunboats, and in the event of actual hostility we must content ourselves with a blockade as at first proposed. is not this
                            one of the cases where it is better for the public to give up the benefit of a part of the good which might have been
                            done, rather than by trusting too much to Executive discretion, give them too much the power of doing harm? or is it one
                            of those cases where the Executive should hazard the doing good against law, and throw himself on his country for
                            justification? if it be the latter, I should think it better to offend law by a longer detention of the gunboats & small
                            vessels there, than by an actual commencement of hostilities. I consider this as a difficult part of the instructions to
                            be given to our officer commanding there, & recommend it to the consideration of the members of the administration who
                            are present. I presume mr Gallatin is gone, & I think he told me he should be back about the time of my return, which
                            will be about the 7th day of June, before which doubtless the Mediterranean affairs will be all dispatched. Accept my
                            affectionate salutations & assurances of great esteem and respect.
                        
                            Th: Jefferson
                     
                        
                    